                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                       Case No. 19-cv-03780-YGR (PR)
                                                            Plaintiff,
                                   5                                                       ORDER DISMISSING CERTAIN
                                                    v.                                     CLAIMS WITHOUT PREJUDICE TO
                                   6                                                       FILING IN EASTERN DISTRICT;
                                         BILL WOODS, et al.,                               SERVING COGNIZABLE CLAIMS;
                                   7                                                       AND DISMISSING REMAINING
                                                            Defendants.                    CLAIMS
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff, a state prisoner currently incarcerated at Pelican Bay State Prison (“PBSP”) filed

                                  11   a pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. 1. He seeks monetary damages.

                                  12   He has been granted leave to proceed in forma pauperis. Dkt. 8.
Northern District of California
 United States District Court




                                  13          Plaintiff has named the following Defendants at PBSP: Chief Executive Office (“CEO”) at

                                  14   the California Correctional Health Care Services (“CCHCS”) Bill Woods; Chief of Health Care at

                                  15   CCHCS S. Gates; and Doctors Sue Risenhoover, Maria Bostanjian, Devinder Kumar, and Laurie

                                  16   Thomas. He also names the following Defendants at Kern Valley State Prison (“KVSP”) Doctors

                                  17   Theodore D. Utecht, Jonathan Akanno, and L. Krzysiak.

                                  18          The Court now conducts its initial review of the Complaint pursuant to 28 U.S.C. § 1915A.

                                  19          Venue is proper because the events giving rise to some of the claims in his Complaint are

                                  20   alleged to have occurred at PBSP, which is located in this judicial district. See 28 U.S.C.

                                  21   § 1391(b).

                                  22    II.   DISCUSSION
                                  23          A.         Standard of Review
                                  24          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  25   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  26   U.S.C. § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which

                                  27   are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary

                                  28   relief from a defendant who is immune from such relief. See 28 U.S.C. §1915A(b)(1),(2).
                                   1          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   2   right secured by the Constitution or laws of the United States was violated and (2) that the

                                   3   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   4   U.S. 42, 48 (1988).

                                   5          B.    Legal Claims
                                   6                1. Claims Against Defendants at KVSP
                                   7          Plaintiff complains of various problems during his incarceration at KVSP. Because KVSP

                                   8   is located within the venue of the Eastern District of California, these claims are DISMISSED

                                   9   without prejudice to Plaintiff refiling them in a new civil rights action in the United States District

                                  10   Court for the Eastern District of California. See In re Hall, 939 F.2d 802, 804 (9th Cir. 1991)

                                  11   (dismissal on venue grounds without prejudice).

                                  12                2. Remaining Claims Against Defendants at PBSP
Northern District of California
 United States District Court




                                  13          In his Complaint, Plaintiff alleges that (1) Defendants Risenhoover, Bostanjian, Kumar,

                                  14   and Thomas delayed for seven years “in treating the Plaintiff’s mild peripheral blood

                                  15   eosinophilia,” which “has resulted in the extensive degeneration of his colon . . . ;” and

                                  16   (2) Defendants Risenhoover, Bostanjian, Kumar, Thomas, Woods and Gates delayed for four

                                  17   years in “evaluating and treating the Plaintiff[’s] elevated bilirubin level,” which “le[d] to a

                                  18   negative reaction to supplements, fingernail discoloration, d[e]formaties, infections and pain . . . .”

                                  19   Dkt. 1 at 5-17.1

                                  20          Plaintiff has sued all named Defendants individually and in their official capacities seeking

                                  21   monetary relief. Dkt. 1 at 1. “[A]n official-capacity suit is, in all respects other than name, to be

                                  22   treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). Unless

                                  23   waived, the Eleventh Amendment bars a federal court award of damages against a state, state

                                  24   agency, or state official sued in an official capacity. Id. at 169. As there has been no waiver here,

                                  25   Plaintiff’s claims against the named Defendants in their official capacities for monetary damages

                                  26   is DISMISSED with prejudice.

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                                                          2
                                   1

                                   2          Plaintiff names Defendants Woods (the CEO of the CCHCS) and Gates (Chief of Health

                                   3   Care at CCHCS), but Plaintiff does not claim that these Defendants personally violated his

                                   4   constitutional rights. Rather, Plaintiff seems to contend that these Defendants are liable based on

                                   5   the conduct of their subordinates—the remaining Defendants named above. Respondeat superior

                                   6   liability is not available under section 1983. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

                                   7   1989). Instead, Plaintiff must allege that the supervisory liability Defendants “participated in or

                                   8   directed the violations, or knew of the violations and failed to act to prevent them.” Id. Here, no

                                   9   facts are alleged to establish supervisorial liability on the part of Defendants Woods and Gates.

                                  10   Accordingly, Plaintiff’s supervisory liability claims against Defendants Woods and Gates are

                                  11   DISMISSED without prejudice.

                                  12          Meanwhile, Claim 1 and 2 against the remaining Defendants, when liberally construed, are
Northern District of California
 United States District Court




                                  13   cognizable under section 1983 and shall proceed.

                                  14   III.   CONCLUSION
                                  15          For the foregoing reasons, the Court orders as follows:

                                  16          1.      Plaintiff’s claims relating to all problems during his incarceration at KVSP are

                                  17   DISMISSED WITHOUT PREJUDICE to Plaintiff refiling them in a new civil rights action in the

                                  18   United States District Court for the Eastern District of California.

                                  19          2.      Plaintiff’s claims against the remaining named Defendants in their official

                                  20   capacities for monetary damages are DISMISSED with prejudice.

                                  21          3.      Plaintiff’s supervisory liability claims against Defendants Woods and Gates are

                                  22   DISMISSED without prejudice.

                                  23          4.      Claims 1 and 2 against the remaining Defendants have been found to be

                                  24   cognizable, as described above.

                                  25          5.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                  26   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the Complaint

                                  27   and all attachments thereto, (dkt. 1) and a copy of this Order to the following Defendants at PBSP:

                                  28   Doctors Sue Risenhoover, Maria Bostanjian, Devinder Kumar, and Laurie Thomas. The
                                                                                         3
                                   1   Clerk shall also mail a copy of the Complaint and a copy of this Order to the California State

                                   2   Attorney General’s Office. Additionally, the Clerk shall mail a copy of this Order to Plaintiff.

                                   3          6.       Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                   4   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                   5   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on

                                   6   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                   7   cost of such service unless good cause be shown for their failure to sign and return the waiver

                                   8   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                   9   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required

                                  10   to serve and file an answer before sixty (60) days from the date on which the request for waiver

                                  11   was sent. (This allows a longer time to respond than would be required if formal service of

                                  12   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the
Northern District of California
 United States District Court




                                  13   waiver form that more completely describes the duties of the parties with regard to waiver of

                                  14   service of the summons. If service is waived after the date provided in the Notice but before

                                  15   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                  16   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                  17   whichever is later.

                                  18          7.       Defendants shall answer the Complaint in accordance with the Federal Rules of

                                  19   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  20                   a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  21   shall file a motion for summary judgment or other dispositive motion. The motion must be

                                  22   supported by adequate factual documentation, must conform in all respects to Federal Rule of

                                  23   Civil Procedure 56, and must include as exhibits all records and incident reports stemming from

                                  24   the events at issue. A motion for summary judgment also must be accompanied by a Rand2 notice

                                  25   so that Plaintiff will have fair, timely and adequate notice of what is required of him in order to

                                  26   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                  27

                                  28          2
                                                  Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        4
                                   1   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss

                                   2   for failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                   3   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                   4   exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule

                                   5   12(b)(6) as opposed to the previous practice of moving under an unenumerated Rule 12(b) motion.

                                   6   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc) (overruling Wyatt v. Terhune, 315

                                   7   F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative

                                   8   remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (“PLRA”), should be

                                   9   raised by a defendant as an unenumerated Rule 12(b) motion). Otherwise if a failure to exhaust is

                                  10   not clear on the face of the complaint, Defendants must produce evidence proving failure to

                                  11   exhaust in a motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in

                                  12   the light most favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary
Northern District of California
 United States District Court




                                  13   judgment under Rule 56. Id. But if material facts are disputed, summary judgment should be

                                  14   denied and the district judge rather than a jury should determine the facts in a preliminary

                                  15   proceeding. Id. at 1168.

                                  16          If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  17   they shall so inform the Court prior to the date the summary judgment motion is due. All papers

                                  18   filed with the Court shall be promptly served on Plaintiff.

                                  19                  b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  20   and served on Defendants no later than twenty-eight (28) days after the date on which

                                  21   Defendants’ motion is filed.

                                  22                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  23   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  24   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                  25   be granted when there is no genuine issue of material fact -- that is, if there is no real dispute about

                                  26   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  27   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  28   makes a motion for summary judgment that is properly supported by declarations (or other sworn
                                                                                          5
                                   1   testimony), you cannot simply rely on what your Complaint says. Instead, you must set out

                                   2   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   3   as provided in Rule 56(e), that contradicts the facts shown in the defendant’s declarations and

                                   4   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   5   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   6   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154

                                   7   F.3d at 962-63.

                                   8           Plaintiff also is advised that -- in the rare event that Defendants argue that the failure to

                                   9   exhaust is clear on the face of the Complaint -- a motion to dismiss for failure to exhaust available

                                  10   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  11   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                  12   exhaust your available administrative remedies before coming to federal court. Such evidence
Northern District of California
 United States District Court




                                  13   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  14   others who have personal knowledge of relevant matters; (2) authenticated documents --

                                  15   documents accompanied by a declaration showing where they came from and why they are

                                  16   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  17   in your Complaint insofar as they were made under penalty of perjury and they show that you

                                  18   have personal knowledge of the matters state therein. As mentioned above, in considering a

                                  19   motion to dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary

                                  20   judgment motion under Rule 56, the district judge may hold a preliminary proceeding and decide

                                  21   disputed issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  22           (The notices above do not excuse Defendants’ obligation to serve similar notices again

                                  23   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                  24   motions for summary judgment. Woods, 684 F.3d at 935.)

                                  25                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                  26   date Plaintiff’s opposition is filed.

                                  27                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  28   No hearing will be held on the motion unless the Court so orders at a later date.
                                                                                           6
                                   1          8.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   2   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                   3   depose Plaintiff and any other necessary witnesses confined in prison.

                                   4          9.      All communications by Plaintiff with the Court must be served on Defendants or

                                   5   their counsel, once counsel has been designated, by mailing a true copy of the document to them.

                                   6          10.     It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   7   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   8   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                   9   while an action is pending must promptly file a notice of change of address specifying the new

                                  10   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  11   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  12   (2) the Court fails to receive within sixty days of this return a written communication from the pro
Northern District of California
 United States District Court




                                  13   se party indicating a current address. See L.R. 3-11(b).

                                  14          11.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                  15   granted provided they are filed on or before the deadline they seek to extend.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 31, 2020

                                  18                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
